United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1682
                        ___________________________

                                     Ruth Richter

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: October 30, 2018
                            Filed: November 5, 2018
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Ruth Richter appeals from the order of the District Court1 granting the Social
Security Administration Commissioner’s motion to dismiss her civil action arising

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
from the 1999 termination of her supplemental security income. We have thoroughly
reviewed the record and find no error warranting reversal. See Jenkins v. Kansas City
Mo. Sch. Dist., 516 F.3d 1074, 1080 (8th Cir. 2008) (“We review issues of subject
matter jurisdiction de novo.”). Accordingly, we affirm the judgment. See 8th Cir. R.
47B. We deny as moot the Commissioner’s pending motion to dismiss.
                        ______________________________




                                         -2-